Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is in response to the application filed on 22 March 2019.
Claims 1-19 are presently pending for examination.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/22/2019 has being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al., EP Publication No. 0 445 954 A2.



Regarding claim 2, Chang discloses wherein the one or more processors are further configured to store a plurality of received messages in a queue in order of reception, 

Regarding claim 3, Chang discloses wherein the first correction notification includes an identifier of a message to be corrected (see Chang, col. 4 lines 20-24).

Regarding clam 4, Chang discloses wherein the one or more processor are further configured to store one or a plurality of messages in the queue in corrected order based on the second correction notification in response to the reception of the second correction notification (see Chang, col. 1 line 50-col. 2 line 6).

Regarding clam 5, Chang discloses wherein the apparatus cancels the second process on the second message in response to reception of the first correction notification (see Chang, col. 5 lines 20-24).

Regarding clam 6, Chang discloses wherein the one or more processors are further configured to delete a message in the queue to be corrected in response to reception of the second correction notification (see Chang, col. 5 lines 24-28).



Regarding clam 8, Chang discloses wherein a storage capacity holding the plurality of snapshots is set in accordance with a number of downstream apparatus (see Chang, col. 1 lines 10-13).

Regarding clam 9, Chang discloses wherein each of the first message and the second message is a message for microservice (see Chang, col. 1 lines 15-17).

Regarding claim 10, Chang discloses a computer-implemented control method comprising: in response to reception of a first message, by referring to a reception history of one or more messages received prior to the received first message, determining whether a second message having a second timestamp newer than a first timestamp of the received first message has been received (see Chang, col. 2 lines 1-7, 16-27 and line 50-col. 3 line; received message are checked against timestamps to determine their proper processing order to prior to processing them); when the second message has been received, performing a first process on the first message and a second process on the second message in order indicated by the first timestamp and the second timestamp (see Chang, col. 3 lines 5-21 and col. 4 lines 48-col. 5 line 6; 

Regarding clam 11, Chang discloses further comprising: storing a plurality of received messages in a queue in order of reception; reading the plurality of messages in order of storage in the queue and execute a plurality of processes on the plurality of messages; holding a state for each process of the plurality of processes as a plurality of snapshots; and in response to reception of a second correction notification, performing rollback on the basis of the plurality of snapshots (see  Chang, col. 7 line 50-col. 8 line 24).

Regarding clam 12, Chang discloses wherein the first correction notification includes an identifier of a message to be corrected (see Chang, col. 4 lines 20-24).

Regarding clam 13, Chang discloses further comprising: storing one or a plurality of messages in the queue in corrected order based on the second correction notification in 

Regarding clam 14, Chang discloses wherein the apparatus cancels the second process on the second message in response to reception of the first correction notification (see Chang, col. 5 lines 20-24).

Regarding clam 15, Chang discloses further comprising: deleting a message in the queue to be corrected in response to reception of the second correction notification (see Chang, col. 5 lines 24-28).

Regarding clam 16, Chang discloses further comprising: performing a stop of a process on a message in response to reception of a third correction notification; and when a top message in the queue is a message corresponding to corrected order based on the third correction notification, releasing the stop (see Chang, col. 5 lines 30-37).

Regarding clam 17, Chang discloses wherein a storage capacity holding the plurality of snapshots is set in accordance with a number of downstream apparatus (see Chang, col. 1 lines 10-13).

Regarding clam 18, Chang discloses wherein each of the first message and the second message is a message for microservice (see Chang, col. 1 lines 15-17).

.

Prior Art of Record
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
US Patent Publication No. 2018/0307514: Discloses system for tracking microservice transactions using timestamps to compare and determine initial actions to be performed by the orchestration service based on the tracked log entries.
US Patent No. 10,686,862: Discloses Low-latency real-time request processing for plurality of micro-services that are processed as messages that are received from front end receiving and passed to the micro-service processing engines.
US Patent Publication No. 2018/0248772: Discloses an intelligent microservice system that manages live data streams that comprises storing the messages based on order the arrived and concurrently processes them based on the time-of-arrival.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed Ibrahim/
Primary Examiner, Art Unit 2444